RESOLUCIÓN
La Oficina de Administración de los Tribunales presentó una querella contra la Hon. Sylkia Carballo Nogueras, en *740la cual formuló dos cargos por violaciones a los Cánones 8, 20(i), 23 y 34 de Ética Judicial, 4 LPRA Ap. IV-B. La Co-misión de Disciplina Judicial, tras examinar la Querella presentada por la Oficina de Administración de los Tribu-nales y la Contestación a la Querella, presentada por la Hon. Sylkia Carballo Nogueras, recomendó que desestimá-ramos y archiváramos la querella, ya que determinó que la conducta de la juez Carballo Nogueras no violentó los Cá-nones de Ética Judicial. Tras evaluar el informe de la Co-misión de Disciplina Judicial y el expediente de las partes, acogemos la determinación de la Comisión de Disciplina Judicial y ordenamos que se archive la querella.
Lo acordó el Tribunal y lo certifica el Secretario del Tribunal. El Juez Asociado Señor Martínez Torres emitió un voto particular de conformidad, al cual se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo. La Jueza Presidenta Oronoz Ro-dríguez emitió un voto particular disidente, al cual se unió la Juez Asociada Señora Rodríguez Rodríguez. La Juez Asociada Señora Rodríguez Rodríguez hizo constar la ex-presión siguiente:
Me uno a las expresiones de la Jueza Presidenta Oronoz Rodríguez recogidas en su voto particular disidente. Sólo de-seo expresar mi preocupación por la evidente inconsistencia de la mayoría al atender asuntos disciplinarios de miembros de la judicatura del país, según demuestran nuestras más recien-tes actuaciones. Por alguna razón, la mayoría se muestra en extremo severa en algunas circunstancias mientras que en otras, como el asunto ante nuestra consideración, opta por in-fravalorar y minimizar una conducta que es contraria a las normas éticas de nuestra profesión. Tal parece que al bajar la marea nos ha dejado en la orilla una doble vara para medir.
El Juez Asociado Señor Colón Pérez emitió un voto particular disidente. El Juez Asociado Señor Rivera García no intervino.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo